PER CURIAM.
Allende Delgado-Ruiz (Ruiz) appeals the sentence the district court1 imposed upon his guilty plea to illegally reentering the United States after having been removed subsequent to a felony conviction, in violation of 8 U.S.C. § 1326(a) and (b)(1). The court sentenced Ruiz to 41 months’ imprisonment and 3 years’ supervised release. Ruiz’s counsel has moved to withdraw and has filed a brief under Anders v. Califor*596nia, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that enhancing Ruiz’s sentence based on prior convictions (for which he has already been punished) resulted in double punishment.
We reject this argument. See United States v. Thomas, 930 F.2d 12, 14 (8th Cir.1991) (use of prior crimes to enhance sentence does not violate Double Jeopardy Clause). Further, having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivo-lous issues. Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The Honorable Linda R. Reade, Chief Judge, United States District Court for the Northern District of Iowa.